Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of J.K.V., a Child                     Appeal from the 307th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 2014-873-
 No. 06-15-00098-CV                                     DR). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order terminating Vero’s parental rights to
Justin and remand the case for a new trial and for further proceedings consistent with this opinion.
       We further order that the payment of all costs of this appeal are waived pursuant to Section
40.062 of the Texas Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West
Supp. 2015).


                                                       RENDERED APRIL 20, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk